Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2006/0176469) in view of Ando et al. (US 2018/0168454).
Regarding claim 1, O’Connor discloses an electronic device comprising circuitry (abstract; figs. 3, 4) configured to accumulate, in a multiphase exposure, multiple sub-exposures with same phase data in an associated phase memory (pars. 11, 12, 35, 36, 42).
Although O’Connor further disclose a multiphase exposure, multiple sub-exposures with same phase data in an associated phase memory (see teachings above), O’Connor does not explicitly disclose multiple sub-exposure with phase data which is based on a same correlation phase.
In the same field of endeavor, Ando discloses multiple exposures in the same phase (par. 136).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor to include the teachings of Ando in order to amplify the light amount (Ando, par. 136).
Regarding claim 2, see teachings of claim 1.  O’Connor and Ando further discloses wherein the circuitry is configured to accumulate phase data with phase data based on a same correlation phase from a previous sub-exposure (O’Connor, figs. 4A-D; pars.40-43; Ando, par. 136).
Regarding claim 3, see teachings of claim 1.  O’Connor and Ando further discloses wherein the circuitry is configured to accumulate sub- exposures with phase data based on a same correlation phase by accumulating charge in a respective phase memory (O’Connor, figs. 4A-D; pars.40-43; Ando, par. 136).
Regarding claim 4, see teachings of claim 1.  O’Connor further discloses wherein the circuitry is configured to readout the accumulated phase data at the end of a frame (pars. 36, 42).
Regarding claim 5, see teachings of claim 1.  O’Connor further discloses wherein the phase memory is a shared phase memory (par. 41, where the memory regions are part of the shared memory 170).
Regarding claim 6, see teachings of claims 1 and 5.  O’Connor further discloses wherein each sub-exposure comprises an exposure phase, a storage phase, and a rotation phase (pars. 35, 36, 42).
Regarding claim 7, see teachings of claims 1 and 5.  O’Connor further discloses wherein the circuitry is configured to accumulate the phase data in the shared phase memory by circularly rotating the phase data (pars. 35, 36, 42).
Regarding claim 8, see teachings of claims 1 and 5.  O’Connor further discloses wherein the phase data which is acquired by a tap follows the same high frequency path (fig. 2A, pars. 9, 11, 35).
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 18, see teachings of claim 1.  Ando further discloses wherein the electronic device comprises an image sensor of a time of flight camera (par. 113).


Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor and Ando, and further in view of Lee et al. (US 2014/0375851).
Regarding claim 9, see teachings of claims 1 and 5.  O’Connor and Ando does not explicitly disclose wherein each of the taps comprises an electro-optical modulator tap and phase units, wherein each phase unit comprises a transfer gate, a phase memory, and a readout gate; and the circuitry further comprises a readout unit, wherein the readout unit comprises a floating diffusion and a readout transistor.
In the same field of endeavor, Lee discloses wherein each of the taps comprises an electro-optical modulator tap and phase units, wherein each phase unit comprises a transfer gate, a phase memory, and a readout gate; and the circuitry further comprises a readout unit, wherein the readout unit comprises a floating diffusion and a readout transistor (figs. 2, 3; pars. 73-76).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor and Ando to include the teachings of Lee in order to obtain photocharge (Lee, par. 75).
Regarding claim 10, see teachings of claims 1 and 5.  O’Connor and Ando does not explicitly disclose wherein the circuitry comprises a first tap and a second tap, wherein each tap comprises a respective mixer, a respective photodetector, and a respective accumulation site, and wherein the circuitry further comprises transfer gates, shared phase memories, a readout gate, a floating diffusion, and an amplifier.
In the same field of endeavor, Lee discloses wherein the circuitry comprises a first tap and a second tap, wherein each tap comprises a respective mixer, a respective photodetector, and a respective accumulation site, and wherein the circuitry further comprises transfer gates, shared phase memories, a readout gate, a floating diffusion, and an amplifier (figs. 2, 3; pars. 73-76).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor and Ando to include the teachings of Lee in order to obtain photocharge (Lee, par. 75).
Regarding claim 11, see teachings of claim 1.  O’Connor and Ando does not explicitly disclose wherein the circuitry further comprises a weighting site for detecting a saturation of the phase memory.
In the same field of endeavor, Lee discloses a transfer transistor (par. 75).  According to the specification, “Phase data may for example be transferred from a phase memory to a weighting site by means of a transfer transistor”.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor and Ando to include the teachings of Lee in order to obtain photocharge (Lee, par. 75).
Regarding claim 12, see teachings of claim 1.  O’Connor and Ando does not explicitly disclose wherein the phase memory is a floating diffusion.
In the same field of endeavor, Lee discloses wherein the phase memory is a floating diffusion (pars. 73-75).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor and Ando to include the teachings of Lee in order to obtain photocharge (Lee, par. 75).
Regarding claim 13, see teachings of claim 1 and 12.  O’Connor further discloses wherein the circuitry further comprises a readout unit, wherein the readout unit comprises a common floating diffusion (pars. 31, 32).  Lee further discloses a readout transistor (MOS) (par. 74).
Regarding claim 14, see teachings of claim 1.  O’Connor and Ando does not explicitly disclose the circuitry comprising one or more taps, wherein a tap comprises a shared floating diffusion for accumulating phase data.
In the same field of endeavor, Lee discloses the circuitry comprising one or more taps, wherein a tap comprises a shared floating diffusion for accumulating phase data (par. 86).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify O’Connor and Ando to include the teachings of Lee in order to increase the quality of depth images (Lee, abstract).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 13.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486